177 Ga. App. 409 (1985)
339 S.E.2d 392
MURDOCK
v.
BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION.
71584.
Court of Appeals of Georgia.
Decided December 5, 1985.
Rehearing Denied December 20, 1985.
Charles H. Murdock, pro se.
T. Gordon Lamb, Patricia A. Hoin, for appellee.
BEASLEY, Judge.
Appellant Murdock filed a direct appeal to this court on August *410 19, 1985 from a July 18, 1985 order of the State Court of Fulton County denying his traverse and disbursing funds in a garnishment proceeding. OCGA § 5-6-35 (a) (4) provides that in cases involving garnishment, except for all judgments or orders granting or refusing applications for attachment against fraudulent debtors which are directly appealable under OCGA § 5-6-34 (a) (5) (such judgments or orders are not in issue here), an application for appeal must be taken. Inasmuch as appellant has failed to obtain an order of this court permitting the filing of an appeal pursuant to OCGA § 5-6-35 (a) (4), the appeal must be dismissed. Mason v. Osburn Hardware &c. Co., 174 Ga. App. 865 (331 SE2d 888) (1985). We note that no separate application has been filed by appellant.
Appeal dismissed. Deen, P.J., and Pope, J., concur.